
	
		II
		110th CONGRESS
		2d Session
		S. 2785
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Security Act to preserve
		  access to physicians' services under the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Save Medicare Act of
			 2008.
		2.Increase in
			 Medicare physician payment updateSection 1848(d) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)), as amended by section 101 of the Medicare, Medicaid,
			 and SCHIP Extension Act of 2007 (Public Law 110–173), is amended—
			(1)in paragraph
			 (8)—
				(A)in the heading,
			 by striking a portion
			 of;
				(B)in subparagraph
			 (A)—
					(i)by
			 striking (A) In
			 general.—Subject to and inserting
			 Notwithstanding; and
					(ii)by
			 striking for the period beginning on January 1, 2008, and ending on June
			 30, 2008,;
					(C)by striking
			 subparagraph (B); and
				(2)by adding at the
			 end the following new paragraph:
				
					(9)Update for
				2009In lieu of the update to the single conversion factor
				established in paragraph (1)(C) that would otherwise apply for 2009, the update
				to the single conversion factor shall be 1.8
				percent.
					.
			3.Extension of the
			 physician quality reporting system
			(a)SystemSection
			 1848(k)(2)(B) of the Social Security Act (42 U.S.C. 1395w–4(k)(2)(B)), as
			 amended by section 101 of the Medicare, Medicaid, and SCHIP Extension Act of
			 2007 (Public Law 110–173), is amended—
				(1)in the heading,
			 by striking and
			 2009 and inserting , 2009, and
			 2010;
				(2)in clause (i), by
			 striking and 2009 and inserting , 2009, and 2010;
			 and
				(3)in each of
			 clauses (ii) and (iii)—
					(A)by striking
			 and 2008 and inserting , 2008, and 2009;
			 and
					(B)by striking
			 or 2009 and inserting , 2009, or 2010.
					(b)ReportingSection 101(c) of division B of the Tax
			 Relief and Health Care Act of 2006 (42 U.S.C. 1395w–4 note), as amended by
			 section 101 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public
			 Law 110–173), is amended—
				(1)in the heading, by
			 striking and
			 2008 and inserting , 2008, and 2009;
			 and
				(2)in paragraph
			 (6)(C)—
					(A)in clause (i), by
			 striking and at the end;
					(B)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new clause:
						
							(iii)for 2009, all
				of
				2009.
							.
					4.Extension of
			 medicare incentive payment program for physician scarcity areasSection 1833(u) of the Social Security Act
			 (42 U.S.C. 1395l(u)), as amended by section 102 of the Medicare, Medicaid, and
			 SCHIP Extension Act of 2007 (Public Law 110–173), is amended—
			(1)in paragraph (1),
			 by striking July 1, 2008 and inserting January 1,
			 2010; and
			(2)in subparagraph
			 (4)(D), by striking July 1, 2008 and inserting January 1,
			 2010.
			5.Extension of
			 floor on Medicare work geographic adjustment under the Medicare physician fee
			 scheduleSection 1848(e)(1) of
			 the Social Security Act (42 U.S.C. 1395w–4(e)(1), as amended by section 103 of
			 the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173),
			 is amended—
			(1)in subparagraph (A), in the matter
			 preceding clause (i), by striking subparagraphs (B) through
			 the Secretary and inserting the succeeding provisions of
			 this paragraph, the Secretary; and
			(2)in subparagraph (E), by striking
			 July 1, 2008 and inserting January 1,
			 2010.
			6.Extension of
			 accommodation of physicians ordered to active duty in the armed
			 servicesSection
			 1842(b)(6)(D)(iii) of the Social Security Act (42 U.S.C. 1395u(b)(6)(D)(iii)),
			 as amended by section 116 of the Medicare, Medicaid, and SCHIP Extension Act of
			 2007 (Public Law 110–173), is amended by striking July 1, 2008
			 and inserting January 1, 2010.
		7.Sense of the Senate
			 regarding fiscal responsibilityIt is the sense of the Senate that—
			(1)the provisions of, and amendments made by,
			 this Act should be deficit neutral over the 5-year period beginning on October
			 1, 2008; and
			(2)Congress should address the challenges
			 facing the Medicare program in a fiscally responsible manner.
			8.Sense of the Senate
			 regarding qualityIt is the
			 Sense of the Senate that—
			(1)the Medicare program should provide
			 payments to physicians and other health professionals that serve as positive
			 incentives for participation in voluntary initiatives to improve health care
			 quality;
			(2)such initiatives should include
			 pay-for-reporting programs, programs to facilitate coordination of care, the
			 use of clinical appropriateness criteria developed by organizations
			 representing physicians and other health care professionals, grants for
			 developing and pilot testing data registry systems, grants for participation in
			 such data registries, and other appropriate initiatives; and
			(3)financing for such initiatives should be
			 non-punitive and exempt from the Medicare physician fee schedule budget
			 neutrality requirements.
			
